Exhibit 10.2

THE CHUBB CORPORATION

LONG-TERM INCENTIVE PLAN (2009)

Performance Unit Award Agreement

This PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”), dated as of
[            ], is by and between The Chubb Corporation (the “Corporation”) and
______________________ (the “Participant”), pursuant to The Chubb Corporation
Long-Term Incentive Plan (2009) (the “Plan”). Capitalized terms that are not
defined herein shall have the same meanings given to such terms in the Plan. If
any provision of this Agreement conflicts with any provision of the Plan (as
either may be interpreted from time to time by the Committee), the Plan shall
control.

WHEREAS, pursuant to the provisions of the Plan, the Committee has authorized
the grant to the Participant of Performance Units in accordance with the terms
and conditions of this Agreement, subject to the acceptance of its terms by the
Participant; and

WHEREAS, the Participant and the Corporation desire to enter into this Agreement
to evidence and confirm the grant of such Performance Units on the terms and
conditions set forth herein.

NOW THEREFORE, the Participant and the Corporation agree as follows:

1. Grant of Performance Units. Pursuant to the provisions of the Plan, the
Corporation on the date set forth above (the “Grant Date”) has granted and
hereby evidences the grant to the Participant, subject to the terms and
conditions set forth herein and in the Plan, of an award of ______ Performance
Units (the “Award”).

2. Payment of Earned Performance Units.

(a) Settlement of Performance Units. Subject to the provisions of this
Section 2, Section 4, and Section 5, the Payment Value of each Performance Unit
covered by the Award which the Committee determines, in writing, to be earned
pursuant to Section 3 shall be paid by the Corporation on a date (the “Vesting
Date”) as soon as administratively practicable after the end of the Performance
Cycle described in Section 3(a) (but in any event on or prior to March 15 of the
calendar year immediately following the calendar year in which the Performance
Cycle ends). Payments hereunder shall be made in cash, shares of Stock, or a
combination thereof, as determined by the Committee in its sole discretion.
Notwithstanding the foregoing, the Vesting Date shall be the last day of the
Performance Cycle if (i) the Participant experiences a Qualifying Termination on
or after December 31, [            ] or (ii) the Committee determines, in its
discretion, pursuant to Section 4(b), that the Participant will not forfeit his
or her rights to Performance Units upon his or her termination of employment for
other reasons; in either case, provided that the Committee determines, in
writing, that Performance Units are to be awarded hereunder.

(b) Voluntary Deferral. Notwithstanding the provisions of Section 2(a), the
Participant may elect, by election filed with the Corporation under its Key
Employee Deferred Compensation Plan (2005) (or any successor plan or program)
(the “Deferred Compensation



--------------------------------------------------------------------------------

Plan”), and on a form acceptable to the Committee, not later than June 30,
[        ] and subject to such terms and conditions as the Committee may
specify, to have any payment that may become due in respect of Performance Units
covered by the Award deferred until such later time as shall be specified in
such election.

3. Vesting Criteria Applicable to Performance Units.

(a) Performance Cycle. The Performance Cycle for this Award shall commence on
January 1, [        ], and shall end on December 31, [        ].

(b) Performance Goals.

(i) With respect to one-half of the Performance Units subject to the Award (the
“S&P 500 Tranche”), the Performance Goal for the Performance Cycle is the total
return per share of Stock to the Corporation’s shareholders, inclusive of
dividends paid (regardless of whether paid in cash or property, which dividends
shall be deemed reinvested in Stock), during the Performance Cycle in comparison
to the total return per share of stock, inclusive of dividends paid (regardless
of whether paid in cash or property, which dividends shall be deemed reinvested
in stock), achieved by the companies (i) that are in the Standard & Poors 500
Index (the “S&P 500”) on the date the Performance Cycle begins and (ii) that
continue to file public reports pursuant to the Act for the entirety of the
Performance Cycle (such companies, the “S&P 500 Comparison Companies”). For the
avoidance of doubt, a company included in the S&P 500 on the date the
Performance Cycle commences that is not included in the S&P 500 at the
conclusion of the Performance Cycle will be an S&P 500 Comparison Company as
long as it files public reports pursuant to the Act for the entire Performance
Cycle (and any company first included in the S&P 500 after the start of the
Performance Cycle would not be an S&P 500 Comparison Company).

(ii) With respect to the remaining one-half of the Performance Units subject to
the Award (the “Peer Group Tranche”), the Performance Goal for the Performance
Cycle is the total return per share of Stock to the Corporation’s shareholders,
inclusive of dividends paid (regardless of whether paid in cash or property,
which dividends shall be deemed reinvested in Stock), during the Performance
Cycle in comparison to the total return per share of stock, inclusive of
dividends paid (regardless of whether paid in cash or property, which dividends
shall be deemed reinvested in stock), achieved by the companies (i) that are in
the Corporation’s peer group of companies for the year in which the Award is
granted, as set forth on Exhibit A attached hereto (the “Peer Group”), on the
date the Performance Cycle begins and (ii) that continue to file public reports
pursuant to the Act for the entirety of the Performance Cycle (such companies,
the “Peer Group Comparison Companies”). For the avoidance of doubt, a company
included in the Peer Group on the date the Performance Cycle commences that is
not included in the Peer Group at the conclusion of the Performance Cycle will
be a Peer Group Comparison Company as long as it files public reports pursuant
to the Act for the entire Performance Cycle (and any company first included in
the Peer Group after the start of the Performance Cycle would not be a Peer
Group Comparison Company).

 

-2-



--------------------------------------------------------------------------------

(c) Comparison of Total Shareholder Return. Except as provided in Section 5, the
Performance Units covered by the Award shall be deemed earned based on where the
Corporation’s total shareholder return during the Performance Cycle ranks in
relation to the total shareholder returns of the S&P 500 Comparison Companies
and the Peer Group Comparison Companies, as applicable, during such period. For
purposes of calculating the total shareholder return of the Corporation and the
S&P 500 Comparison Companies and the Peer Group Comparison Companies, as
applicable, during the Performance Cycle, the value of each such company’s stock
at the beginning and end of the Performance Cycle shall be established based on
the average of the averages of the high and low trading prices of the applicable
stock on the principal exchange on which the stock trades for the 15 trading
days occurring immediately prior to the beginning or end of the Performance
Cycle, as the case may be. Such averages for each such company (including the
Corporation) shall be referred to herein as the “Beginning Average Value” and
the “Ending Average Value.” As soon as practicable after the completion of the
Performance Cycle, the total shareholder returns of the S&P 500 Comparison
Companies and the Peer Group Comparison Companies, as applicable, will be
calculated and ranked from highest to lowest. The Corporation’s total
shareholder return will then be ranked in terms of which percentile it would
have placed in among the S&P 500 Comparison Companies and the Peer Group
Comparison Companies, as applicable. In calculating the total shareholder return
with respect to either the Corporation or any of the S&P 500 Comparison
Companies or the Peer Group Comparison Companies, as applicable, the Committee
shall make or shall cause to be made such appropriate adjustments to the
calculation of total shareholder return for such entity (including, without
limitation, adjusting the Beginning Average Value) as shall be necessary or
appropriate to avoid an artificial increase or decrease in such return as a
result of a stock split (including a reverse stock split), recapitalization, or
other similar event affecting the capital structure of such entity that does not
involve the issuance of the entity’s securities in exchange for money, property,
or other consideration.

(d) Percentage of Performance Units Earned. The extent to which the Performance
Units subject to the S&P 500 Tranche and the Peer Group Tranche, as applicable,
shall become earned on the Vesting Date described in Section 2(a), shall be
determined according to the following schedule:

 

Relative

Performance

Level Percentile

 

Percent of

Performance

Units Earned

75th or higher   200% 50th   100% 25th     50% Under 25th       0%

To the extent that the Corporation’s total shareholder return ranks in a
percentile between the 25th and the 75th percentile of comparative performance,
then the number of Performance Units subject to the S&P 500 Tranche and the Peer
Group Tranche, as applicable, earned on the Vesting Date shall be determined by
multiplying the relative percentile of comparative performance achieved by the
Corporation by two (e.g., if the Corporation’s total shareholder

 

-3-



--------------------------------------------------------------------------------

return would have placed in the 40th percentile of comparative performance with
respect to the S&P 500 and in the 70th percentile of comparative performance
with respect to the Peer Group, then 80% of the Performance Units subject to the
S&P 500 Tranche and 140% of the Performance Units subject to the Peer Group
Tranche would become earned on the Vesting Date).

4. Termination of Employment. Except as provided in this Section 4 or in
Section 5, the Participant shall not have any right to any payment hereunder
unless the Participant is employed by the Corporation or a Subsidiary on the
date the Performance Units subject to this Award are settled pursuant to
Section 2(a) (or would have been settled without regard to any other provision
of Section 2).

(a) Qualifying Termination. If the Participant’s employment terminates by reason
of a Qualifying Termination on or after December 31, [            ], the
Participant shall be entitled to payment in respect of the Performance Units
covered by the Award. Any payment made pursuant to a Qualifying Termination or
pursuant to an employment agreement shall be in an amount equal to the same
Payment Value (without pro-ration) in respect of the Performance Units covered
by the Award as would have been payable, and payable at the same time and
subject to the same conditions, had the Participant’s employment continued until
the end of the Performance Cycle.

(b) Termination for any Other Reason. Unless otherwise determined by the
Committee, if the Participant’s employment is terminated prior to the date on
which the Performance Units subject to this Award are settled pursuant to
Section 2(a) (or would have been settled without regard to any other provision
of Section 2) for any reason other than a Qualifying Termination occurring on or
after December 31, [            ], all of the Participant’s rights to
Performance Units covered by the Award shall be immediately forfeited and
canceled without further action by the Corporation or the Participant as of the
date of such termination of employment. Notwithstanding the preceding sentence,
the Participant’s Performance Units shall be immediately forfeited and canceled
without further action by the Corporation or the Participant upon the
Participant’s termination of employment for Cause. For purposes of the Award,
the term “Retirement” shall mean a termination of the Participant’s employment
other than for Cause at or after the Participant’s normal retirement age or
earliest retirement date, in each case as specified in the Pension Plan of The
Chubb Corporation or its successor (the “Pension Plan”). Accordingly, all of the
Participant’s Performance Units shall be forfeited and canceled without further
action by the Corporation or the Participant as of the date the Participant’s
employment is terminated for Cause, whether prior to, on, or after the
Participant’s normal retirement age or earliest retirement date, in each case as
specified in the Pension Plan.

(c) Transfers between the Corporation and Subsidiaries; Leaves, Other Absences
and Suspension. Transfer from the Corporation to a Subsidiary, from a Subsidiary
to the Corporation, or from one Subsidiary to another shall not be considered a
termination of employment. Any question regarding whether the Participant’s
employment has terminated in connection with a leave of absence or other absence
from active employment shall be determined by the Committee, in its sole
discretion, taking into account the provisions of applicable law and the
Corporation’s generally applicable employment policies and practices. The
Committee also

 

-4-



--------------------------------------------------------------------------------

may suspend the operation of the termination of employment provisions of this
Agreement for such period and upon such terms and conditions as it may deem
necessary or appropriate to further the interests of the Corporation.

5. Change in Control. Notwithstanding anything in Section 2 or 3 to the
contrary, Section 9 of the Plan shall apply in the event of a Change in Control.

6. Adjustment in Capitalization. In the event that the Committee shall determine
that any stock dividend, stock split, share combination, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Stock at a price substantially below fair market value, or other
similar corporate event affects the Stock such that an adjustment is required in
order to preserve, or to prevent the enlargement of, the benefits or potential
benefits intended to be made available under this Award, then the Committee
shall, in such manner as the Committee may deem equitable (in its sole
discretion), adjust any or all of the number and kind of Performance Units
subject to this Award and/or, if deemed appropriate, make provision for a cash
payment to the person holding this Award; provided, however, that, unless the
Committee determines otherwise, the number of Performance Units subject to this
Award always shall be a whole number.

7. Restrictions on Transfer. Performance Units may not be sold, assigned,
hypothecated, pledged, or otherwise transferred or encumbered in any manner
except (i) by will or the laws of descent and distribution or (ii) to a
“Permitted Transferee” (as defined in Section 11(c) of the Plan) with the
permission of, and subject to such conditions as may be imposed by, the
Committee.

8. No Rights as a Shareholder. Until shares of Stock are issued, if at all, in
satisfaction of the Corporation’s obligations under this Award, in the time and
manner specified in Section 2 or 5, the Participant shall have no rights as a
shareholder.

9. Notice. Any notice given hereunder to the Corporation shall be addressed to
The Chubb Corporation, Attention: Secretary, 15 Mountain View Road, P.O. Box
1615, Warren, New Jersey 07061-1615, and any notice given hereunder to the
Participant shall be addressed to the Participant at the Participant’s address
as shown on the records of the Corporation.

10. Restrictive Covenants. As a condition to the receipt of the Award made
hereby, the Participant agrees to be bound by the terms and conditions hereof
and of the Plan, including the following restrictive covenants:

(a) Non-Disclosure. The Participant shall not, without prior written
authorization from the Committee, disclose to anyone outside the Corporation, or
use (other than in the Corporation’s or any of the Subsidiaries’ business), any
confidential information or material relating to the business of the Corporation
or any of the Subsidiaries that is acquired by the Participant either during or
after employment with the Corporation or any of the Subsidiaries.

 

-5-



--------------------------------------------------------------------------------

(b) Non-Solicitation. Unless the Participant has received prior written
authorization from the Committee, the Participant shall not during his or her
employment or service with the Corporation or any of the Subsidiaries and for a
period of one year following any termination of such employment or service
relationship (the “Restricted Period”):

(i) Directly or indirectly, employ, solicit, persuade, encourage, or induce any
individual employed by the Corporation or any of the Subsidiaries to become
employed by or associated with any person or entity other than the Corporation
or any of the Subsidiaries; or

(ii) Directly or indirectly, solicit business on behalf of a Competitive
Business from any Customer with whom the Participant has had, or employees
reporting to the Participant have had, personal contact or dealings with on
behalf of the Corporation or any of the Subsidiaries during the one-year period
preceding the Restricted Period.

[(c) Non-Competition. Unless the Participant has received prior written
authorization from the Committee, the Participant shall not, whether during his
or her employment or service with the Corporation or any of the Subsidiaries or
during the Restricted Period, directly or indirectly compete with the business
of the Corporation or any of the Subsidiaries by becoming an officer, agent,
employee, consultant, partner, or director of a Competitive Business, or
otherwise render services to or assist or hold an interest (except as a less
than one percent shareholder of a public company) in any Competitive Business.
Notwithstanding the foregoing, it shall not be a violation of this Section 10(c)
for the Participant to serve as a director for any entity which would otherwise
be a Competitive Business if the Participant was serving as a director for such
entity at the time of his or her termination of employment in compliance with
the Corporation’s Policy Statement on Conflict of Interest.

“Customer” shall mean a person or entity to which the Corporation or any of the
Subsidiaries is at the time providing services (which includes the provision of
insurance or any other contractual obligation under any products of the
Corporation or any of the Subsidiaries). For the avoidance of doubt, it is
understood and agreed that the term “Customer” includes any broker, agent, or
other third party acting for or on behalf of such broker or agent.

“Competitive Business” shall mean any person or entity (including any joint
venture, partnership, firm, corporation or limited liability company) that
engages, directly or indirectly, in the property and casualty insurance
business, including, but not limited to, commercial insurance, personal
insurance, specialty insurance, surety, excess and surplus lines, and/or
reinsurance, and/or any other business that is a significant business of, the
Corporation and the Subsidiaries as of the date of the Participant’s termination
of employment or service with the Corporation or any of the Subsidiaries;
provided, however, that a business set forth above shall not be considered a
“Competitive Business” in the event that, as of the date of the Participant’s
termination of employment or service with the Corporation or any of the
Subsidiaries, such business is no longer a business of the Corporation or any of
the Subsidiaries.]

 

-6-



--------------------------------------------------------------------------------

(d) Inventions. The Participant shall disclose promptly and assign to the
Corporation all right, title, and interest in any invention or idea, patentable
or not, made or conceived by the Participant during employment by the
Corporation or any of the Subsidiaries, relating in any manner to the actual or
anticipated business, research or development work of the Corporation or any of
the Subsidiaries and shall do anything reasonably necessary to enable the
Corporation or any of the Subsidiaries to secure a patent, copyright or any
other intellectual property rights where appropriate in the United States and in
foreign countries.

[(e) Disclosure during Restricted Period. The Participant agrees that, prior to
accepting other employment or any other service relationship during the
Restricted Period, the Participant shall provide a copy of this Section 10 to
any recruiter who assists the Participant in obtaining other employment or any
other service relationship and to any employer or other person with whom the
Participant discusses potential employment or any other service relationship.]

[(f)] Relief with Respect to Violations of Covenants. Failure to comply with the
provisions of this Section 10 at any point before payment in respect of earned
Performance Units covered by the Award is made pursuant to the provisions of
Section 2 or 5 shall cause all Performance Units covered by the Award to be
canceled and rescinded without any payment therefor. For the avoidance of doubt,
following a failure to comply with this Section 10, payments in respect of any
portion of the Performance Units covered by the Award that have been deferred
under the Deferred Compensation Plan in accordance with Section 2 hereof shall
be forfeited, and accordingly the Participant shall have no further right to
receive any such payment(s). In the event that all or any portion of the
Performance Units covered by this Award shall have been settled in accordance
with the terms of this Agreement within twelve months of the date on which any
breach by the Participant of any of the provisions of this Section 10 shall have
first occurred, the Committee may require that the Participant repay (with
interest or appreciation (if any), as applicable, determined up to the date
payment is made), and the Participant shall promptly repay, to the Corporation
the value of any cash or property (including the Fair Market Value of any Stock)
conveyed to the Participant within such period in respect of such Performance
Units. Additionally, the Participant agrees that the Corporation shall be
entitled to an injunction, restraining order, or such other equitable relief
restraining the Participant from committing any violation of the covenants or
obligations contained in this Section 10. These rescission rights and injunctive
remedies are cumulative and are in addition to any other rights and remedies the
Corporation may have at law or in equity. The Participant acknowledges and
agrees that the covenants and obligations in this Section 10 relate to special,
unique, and extraordinary matters and that a violation or threatened violation
of any of the terms of such covenants or obligations will cause the Corporation
and the Subsidiaries irreparable injury for which adequate remedies are not
available at law.

[(g)] Reformation. The Participant agrees that the provisions of this Section 10
are necessary and reasonable to protect the Corporation in the conduct of its
business. If any restriction contained in this Section 10 shall be deemed to be
invalid, illegal, or unenforceable by reason of the extent, duration, or
geographical scope hereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions hereof, and in its reduced form such restriction
shall then be enforceable in the manner contemplated hereby.

11. Withholding. The Corporation shall have the right to deduct from all amounts
paid to the Participant in cash in respect of Performance Units covered by the
Award any amount of taxes required by law to be withheld as may be necessary in
the opinion of the Corporation to satisfy tax withholding required under the
laws of any country, state, province, city, or other jurisdiction. In the case
of any payments of Performance Units covered by the Award in the

 

-7-



--------------------------------------------------------------------------------

form of Stock, at the Committee’s discretion, the Participant shall be required
to either pay to the Corporation the amount of any taxes required to be withheld
with respect to such Stock or, in lieu thereof, the Corporation shall have the
right to retain (or the Participant may be offered the opportunity to elect to
tender) the number of shares of Stock whose Fair Market Value equals such amount
required to be withheld.

12. Committee Discretion; Delegation. Notwithstanding anything contained in this
Agreement to the contrary, the Committee may take any action that is authorized
under the terms of the Plan that is not contrary to the express terms hereof,
including permitting the Participant to receive (upon such terms and conditions
as the Committee shall determine) all or a portion of the Performance Units
covered by the Award, up to the maximum amount that would have been payable,
despite the termination of the Participant’s employment prior to the settlement
date specified pursuant to Section 2(a). Nothing in this Agreement shall limit
or in any way restrict the power of the Committee, consistent with the terms of
the Plan, to delegate any of the powers reserved to it hereunder to such person
or persons as it shall designate from time to time.

13. No Right to Continued Employment. Neither the execution and delivery hereof
nor the granting of the Award shall constitute or be evidence of any agreement
or understanding, express or implied, on the part of the Corporation or any of
the Subsidiaries to employ or continue the employment of the Participant for any
period.

14. Governing Law. The Award and the legal relations between the parties shall
be governed by and construed in accordance with the laws of the State of New
Jersey (without reference to the principles of conflicts of law).

15. Signature in Counterpart. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signature thereto
and hereto were upon the same instrument. This Agreement may be accepted by the
Participant by means of manual signature, electronic signature, or electronic
acceptance.

16. Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the Corporation and the Participant and their respective
successors and permitted assigns. Nothing in this Agreement, express or implied,
is intended or shall be construed to give any person other than the Corporation
or the Participant or their respective successors or permitted assigns any legal
or equitable right, remedy or claim under or in respect of any agreement or any
provision contained herein.

17. Amendment. The Committee may affirmatively act to amend, modify, or
terminate this Agreement at any time or from time to time prior to payment in
any manner not inconsistent with the terms of the Plan. Any such action by the
Committee shall be subject to the Participant’s consent if the Committee
determines that such action would have a materially adverse effect on the
Participant’s rights under the Award, whether in whole or in part.
Notwithstanding the foregoing, the Committee, in its sole discretion, may amend
the Award if it determines such amendment is necessary or advisable for the
Corporation to comply with applicable law (including Section 409A), regulation,
rule, or accounting standard. As soon as is administratively practicable
following the date of any such amendment to this Agreement, the Corporation
shall notify the Participant of the amendment; provided, however, that failure
to provide such notice shall not invalidate or otherwise impair the
enforceability of such amendment.

 

-8-



--------------------------------------------------------------------------------

18. Section 409A of the Code. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other guidance that may
be issued after the date hereof (collectively, “Section 409A”). Without limiting
the generality of Section 17, and notwithstanding any provision of the Plan or
this Agreement to the contrary, if at any time the Committee determines that the
Award may be subject to Section 409A, the Committee shall have the right in its
sole discretion (without any obligation to do so or to indemnify the Participant
or any other person for failure to do so) (a) to adopt such amendments to the
Plan or this Agreement or adopt such other policies and procedures (including
amendments, policies and procedures with retroactive effect) that it determines
are necessary or appropriate to preserve the intended tax treatment of the
benefits provided with respect to the Award, to preserve the economic benefits
thereof or to avoid less favorable accounting or tax consequences for the
Corporation or any of the Subsidiaries and/or (b) to take any other actions that
it determines are necessary or appropriate to exempt the Award from Section 409A
or to comply with the requirements of Section 409A and thereby avoid the
application of penalty taxes thereunder. Notwithstanding anything herein to the
contrary, no provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of
Section 409A from the Participant or any other person to the Corporation or any
of its Affiliates, employees or agents.

19. Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Participant have executed this Agreement in duplicate as of the day and year
first above written.

 

THE CHUBB CORPORATION By:         By:       Participant

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

PEER GROUP OF COMPANIES

 

  •  

[ACE Ltd.

 

  •  

Aetna, Inc.

 

  •  

Aflac, Inc.

 

  •  

Allstate Corp.

 

  •  

Bank of New York Mellon Corp.

 

  •  

BB&T Corp.

 

  •  

Cigna Corp.

 

  •  

CNA Financial Corp.

 

  •  

Genworth Financial, Inc.

 

  •  

Hartford Financial Services Group Inc.

 

  •  

Lincoln National Corp.

 

  •  

MetLife, Inc.

 

  •  

PNC Financial Svcs Grp, Inc.

 

  •  

Progressive Corp.

 

  •  

Prudential Financial, Inc.

 

  •  

Principal Financial Group, Inc.

 

  •  

State Street Corp.

 

  •  

The Travelers Companies, Inc.

 

  •  

XL Capital Ltd.]

 

-11-